Citation Nr: 0811571	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  03-16 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-
connected chorioretinitis of the right eye.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1963 to 
March 1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision.

In May 2005, the veteran and his spouse testified at a Travel 
Board hearing before the undersigned Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002). A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran demonstrated visual acuity in his right eye 
to at least 20/30 at every eye examination during the course 
of his appeal.

2.  The medical evidence fails to show that the veteran's 
chorioretinitis of the right eye has become active at any 
point during the course of his appeal.


CONCLUSION OF LAW

Criteria for a compensable rating for chorioretinitis of the 
right eye have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.84a, Diagnostic Code (DC) 6006 
(2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran currently receives a noncompensable rating for 
chorioretinitis of the right eye under 38 C.F.R. § 4.84a, DC 
6006.  The rating criteria directs that chorioretinitis is to 
be rated based on the impairment of visual acuity or field 
loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.

Where only one eye is service connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation). However, compensation is 
payable for the combination of service-connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice- connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct. 38 C.F.R. § 3.383(a).
 
At a VA examination in May 2002, the veteran was found to 
have corrected visual acuity in his right eye to 20/25.  The 
examiner indicated that the veteran had glaucoma but found 
that it was likely unrelated to the chorioretinitis of the 
right eye.  The veteran was also noted to have cataracts 
which the examiner found were related to advancing age.

In April 2003, the veteran's right eye was found to be 20/20, 
but the veteran only had peripheral vision in his left eye.

At a VA examination in January 2004, the veteran had 20/25 
vision in his right eye.  The examiner indicated that there 
was old inactive chorioretinitis in both eyes, which was 
totally inactive at the time of the examination.  The vision 
in the right eye was found to be excellent.

The veteran wrote a letter in May 2004 indicating that his 
vision was now 20/40 without glasses.  Nevertheless, the 
veteran's private doctor indicated that the veteran's vision 
was correctable to 20/20 in his right eye in March 2005.

At a hearing before the Board in May 2005, the veteran 
testified that his vision in his right eye had deteriorated.  
He also indicated that he had headaches which he attributed 
to his eye problems.

The veteran underwent a VA examination in February 2006 at 
which he complained about floaters in his field of vision.  
The examiner found that the veteran's vision in his right eye 
was correctable to 20/30 with glasses.  The examiner 
indicated that the veteran had inactive chorioretinitis in 
his right eye.  The examiner also opined that it was unlikely 
that the veteran's chorioretinitis of the right eye caused 
any additional diseases of the eye.

Throughout the course of his appeal, the veteran has 
demonstrated visual acuity in his service-connected right eye 
to at least 20/30.  While he has lost all but peripheral 
vision in his left eye, the left eye has not been service 
connected and therefore it is treated as normal for assessing 
the visual acuity of the veteran's right eye.  As the 
veteran's vision can be corrected to 20/30 he fails to merit 
a compensable rating under 38 C.F.R. § 4.84a, as a 
compensable rating requires visual acuity of 20/40 or worse 
in both eyes.  The Board also notes that the veteran's 
chorioretinitis has repeatedly been noted to be inactive 
throughout the course of the veteran's appeal both at VA 
examinations and in the veteran's private treatment records.  
As such, an additional 10 percent rating is not warranted for 
the active process.  There is also no indication that the 
veteran needs rest or is periodically incapacitated as a 
result of his right eye.  When asked about the impact his eye 
had on his daily living, the veteran testified that he was 
retired, but worked part time at a little grocery store and 
did a lot of reading and mechanical work.  As such, it is 
clear that the veteran is not incapacitated by his right eye.

The veteran did complain that he was having periodic 
headaches, which he attributed to his visual problems, but 
the medical evidence has made no such connection.  
Additionally, even if the headaches were linked to the 
veteran's service connected right eye, they have not been 
shown to be of the severity or frequency to warrant a 
compensable rating. 

As such, the criteria for a compensable rating for 
chorioretinitis of the right eye have not been met, and the 
veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44. 

In the present case, notice was provided by a letter dated in 
February 2006 which informed the veteran of all four elements 
required by the Pelegrini II Court as stated above.  
Additionally, the veteran was provided with the entirety of 
the regulations regarding rating eye disabilities in a 
September 2003 supplemental statement of the case; and the 
veteran was asked how his disability impacted his daily 
living and employment at his hearing before the Board.  

Although the notice provided to the veteran was not given 
prior to the first adjudication of the claim, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Additionally, the veteran's claim was readjudicated 
following completion of the notice requirements.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006).  As such, the 
veteran has not been prejudiced by any failure of notice.

Private treatment records and service medical records have 
been obtained.  The veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the veteran testified at a 
hearing before the Board.  In an informal hearing 
presentation, the veteran's representative stated that he 
thought an additional VA examination was warranted because 
the VA examiner did not review the veteran's claims file 
before conducting his 2006 examination; and then the 
representative argued that the examiner's addendum, 
indicating that a review of the veteran's claims file had 
been conducted and that his opinion was unchanged, was 
attached to an old VA examination report and therefore 
provided no indication that the recent report had been 
examined.  

However, the Board finds that a new examination is not 
warranted.  While the representative was correct that the 
examiner's addendum was attached to an old VA examination 
report, the addendum was also added to the report from the 
February 2006 VA examination.  Additionally, while the 
veteran's claims file was not reviewed prior to the 
examination as requested, there is no indication that this in 
any way tainted the results of the examination.  The examiner 
was familiar with the veteran's case, having examined the 
veteran in the past, and the main point of the examination 
was to obtain the current visual acuity in the veteran's 
right eye, which a review of the veteran's claims file would 
have no bearing.  As such, an additional examination is not 
warranted in this case.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A compensable disability rating for chorioretinitis of the 
right eye is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


